Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claims 29-32, 46-49 and 54-57 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election of Section A, Group I and Section B, Group I was made without traverse in the reply filed on 1/26/2022. 
Applicant noted in the response that claims 32, 49, and 57 are drawn to a non-elected embodiment. Additionally, the examiner has withdrawn claims 29-31, 46-48 and 55-56 as being drawn to a non-elected species. In particular, claims 29, 46, and 54 include a pinion gear positioned within the hollow shaft and first and second rack gears, which is found in a non-elected species (Section A, non-elected Group III: figs. 71-74), but not the elected species. Claims 30-32, 47-49 and 55-57 include a threaded cable and threaded hole which are found in a non-elected species (Section B, nonelected Group II: figs. 69-70), but not in the elected species. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

]The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claims 27 and 45 are objected to because of the following informalities:  
Claim 27: in line 5, “the flexible portion” should read “the flexible portion of the hollow shaft” (since flexible portions of both the shaft and the waveguide have been previously recited). 
Claim 45: in line 4, “the flexible portion” should read “the flexible portion of the hollow shaft”.   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 50-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 50 includes “wherein the flexible waveguide portion is positionally aligned with the flexible waveguide portion” in lines 7-8 (emphasis added). It is unclear what is meant by the flexible waveguide portion being positionally aligned with the flexible waveguide portion (i.e., itself). As best understood, this appears to be a typographical error. For the purposes of claim interpretation, the limitation is being treated as though it reads “wherein the flexible waveguide portion is positionally aligned with the flexible shaft portion”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 25, 42, and 50 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Houser et al. (US 2007/0173871). Regarding claims 25, 42, and 50, Houser discloses an articulatable surgical instrument comprising an end effector comprising an ultrasonic blade (34), a hollow shaft (24) extending proximally from the end effector along a longitudinal axis, the hollow shaft comprising a rigid portion (28) and a flexible portion (30) at a first position on the longitudinal axis distal from the rigid portion, and a waveguide (14/16/18) extending through the hollow shaft and acoustically coupled to the ultrasonic blade (34), wherein the waveguide comprises a flexible portion (16) at the first position on the longitudinal axis such that the end effector is pivotable away from the longitudinal axis from the first position (by bending sheath at flexible portion 30; see figs. 1, 2; [0020]). Regarding claim 50, the flexible waveguide portion (16) is positionally aligned with the flexible shaft portion (see 35 USC 112 2nd rejection above) such that the end effector is pivotable away from the longitudinal axis (by bending sheath at flexible portion 30). 
Regarding claim 42, the system of Houser further comprises an instrument mounting portion (handpiece and sheath articulation control knob; not illustrated, but disclosed in par. [0009]) coupled to the end effector, wherein the instrument mounting portion is configured to pivot the end effector (via controlling pivoting, i.e, articulating, of the sheath via articulation control knob as understood by one of ordinary skill in the art). The portion of the device comprising the handpiece and articulation knob is considered an instrument mounting portion since the rest of the instrument (shaft and waveguide) is mounted thereto, and this portion is also capable of being mounted to another device (i.e., it can be received in a properly sized tool holder on a stereotactic frame or robotic assembly).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 26, 43, and 51 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Houser in view of Yamada (US 2006/0247558). Houser discloses the invention substantially as stated above including a clamp arm (36) pivotable relative to the ultrasonic blade about a pivot point ([0022]), but does not expressly disclose a member or flexible control cable as claimed.
Yamada discloses another ultrasonic instrument having a hollow shaft and a waveguide, wherein the waveguide has a flexible portion (3) that can bend ([0021]). Yamada discloses that the instrument comprises a member (4) attached to a distal end of the shaft (7), wherein the ultrasonic blade extends through the member (4), a clamp arm (5) coupled to the member at a pivot point (5c) offset from the longitudinal axis (see examiner-annotated reproduction of a portion of figure 1 below) and pivotable relative to the ultrasonic blade about the pivot point, and a flexible control cable (6) coupled to the clamp arm at a point (6a) offset from the pivot point (see fig. 1 and 2) such that distal and proximal translation of the flexible control cable causes the clamp arm to pivot relative to the ultrasonic blade ([0024]-[0026. It would have been obvious to one of ordinary skill in the art to have modified the prior art of Houser to include a member to which the clamp arm is coupled at a pivot point offset from the longitudinal axis, and a flexible control cable as taught by Yamada since Houser disclose that the clamp arm is user-actuated, but is silent on the exact structure controlling actuation of the pivotable clamp arm, and Yamada discloses that such a configuration is known in the art and satisfactory for actuating the clamp arm of an ultrasonic instrument. Such a modification can be considered a substitution of one known clamp arm attachment and actuator configuration for another wherein the results are predictable and there is a reasonable expectation of success.

    PNG
    media_image1.png
    202
    655
    media_image1.png
    Greyscale

Claims 27, 28, 44, 45, 52 and 53 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Houser in view of Chikama (US 5,203,380). Houser discloses the invention substantially as stated above except for first and second articulation members as claimed. 
However, Houser does disclose that it is within the ordinary level of skill of the artisan to employ mechanisms such as those employed in conventional flexible endoscopes, articulating surgical staplers, scissors, or graspers, and the like, to bend or rotate the appropriate portion to articulate the ultrasonic blade ([0031]). Chikama discloses another articulatable surgical instrument comprising a hollow shaft, wherein the hollow shaft has a rigid portion (20 or 40) and a flexible portion (30). Chikama discloses first and second articulation members (51,52) coupled to an interior wall of the hollow shaft at first and second points (within 41b; see fig. 2), respectfully, distal from the flexible portion (30, noting flexible portion 30 ends at proximal end of 41b of rigid portion 40; note also that wires 51 and 52 extend distally beyond end of coil; see also figs. 12-15) of the hollow shaft such that distal translation of the first articulation member coupled with proximal translation of the second articulation member causes the end effector to pivot away from the longitudinal axis towards the second articulation member (see col. 4, ll. 56 – col. 5, ll. 8). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Houser to include first and second articulation members coupled to the hollow shaft to control pivoting of the shaft (thereby pivoting the flexible ultrasonic blade) as taught by Chikama since Houser discloses that bending mechanisms used in conventional flexible endoscopes may be employed in the device of Houser and Chikama discloses that first and second articulation members as claimed are well known in the art for selectively bending an articulation shaft. Therefore, the results of such a modification are predictable and one skilled in the art would have had a reasonable expectation of success.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tierney (US 2002/0032452) discloses an instrument mounting portion (108,110; fig. 4) at the proximal end of a minimally invasive surgical tool, wherein the mounting portion can be mounted to a robotic assembly and controls movement of pull wires ([0054]-[0059]). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576. The examiner can normally be reached M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





KSH 5/18/2022
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771